sss s res ss 3
£~.l '/th.d %:.'\&1_' E c 1 ofl!

 

 

AO 2453 (Rev. 05/ 15/2018) Judginent in a Criminal Petty Case (Modified)

 

 
 

 

 

UNITED STATES DISTRICT CO RT
soUTHERN DISTRICT oF CALIFORNIA .

 

CLEFiK lJS D|S`l _RICT COUF€T
SOUTHEF~!N i_`)! . OF CALLFOEI\‘l/\A

United States of America .IUI)GMENTLIL§.A..€.RI ‘ _L CASE,[_L. ,
V- (For Offenses Committed On or Aher November 1,1987)

JAN lll 2[§'?9 i
s
l

 

Alejandro Cruz_LOrenZO Case Number: 3:19-mj-20056-MSB

Grant L. Eddy

Defendanc ’s A!rorney

 

REGISTRATION NO. 82127298

THE DEFENDANT:
EX| pleaded guilty to count(s) l of Complaint

i:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):

 

'l`itle & Section Nature of Offense Count Number(s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
Tll\/IE SERVED

Assessment: 310 WAIVED § Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, .lanuary 9, 2019
Date of lmposition of Sentence

HONORABLE LINDA LOPEZ

UNITED STATES MAGISTRATE JUDGE

3:19-mj-20056-MSB

 

 

